Title: James W. Wallace to Thomas Jefferson, 8 February 1811
From: Wallace, James W.
To: Jefferson, Thomas


          
            Dear sir
            Philadelphia Feby 8th 1811
          
           Hoping it may be serviceable I enclose McMahons Catalogue to You—I shall remain here untill the 4th of March—if my services can any way be of use to You I hope You will command them.
          As my object here is entirely professional, tis not in my power to communicate any thing of interest to You— Your old acquaintance Dr Rush is well, and much in Statu quo.
           If convenient You will much oblige me by sending a few of the Benni Seeds, as I find they are not Known here
          
            God bless You
            
              
                James W. Wallace
              
              
                Market St. Spread Eagle
              
            
          
        